Citation Nr: 1114576	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board previously remanded the Veteran's claim in February 2010.  However, a review of the record fails to reveal that the requested development was satisfactorily completed.  Accordingly, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the Board remanded the Veteran's claim in February 2010 after finding that the 2006 VA medical opinion rendered during the Veteran's VA examination failed to provide a sufficient supporting rationale.  In that regard, the Board noted that the VA examination report reflected that the VA examiner diagnosed the Veteran with two right knee disorders, namely (1) "bilateral chondromalacia, diagnosed in the military" and (2) "status-post two medical meniscectomies and a clean-out for arthritis related to workman's compensation injury in 2004 and 2005 with chronic right knee pains."  The examiner then opined that the Veteran's current right knee condition was less likely than not related to his right knee condition in service.  However, the examiner failed to provide any supporting rationale for his opinion, including an explanation as to why the Veteran's right knee chondromalacia, which was first diagnosed in service and diagnosed again in a 2004 surgical report and during his VA examination, was not a currently-diagnosed disability that began in service.  Thus, the Board remanded the Veteran's claim and requested that this examiner, if available, review the claims file and revisit and clarify this medical opinion.

The record reflects that in April 2010, the 2006 VA examiner once again reviewed the Veteran's claims file and chronicled the Veteran's in-service and post-service knee ailments.  The examiner then opined that the Veteran's current bilateral knee conditions are less likely than not related to service, as the Veteran did not have any meniscal tears during service, only knee strains.   However, the Board does not find that this opinion specifically answers the Board's query, as it fails to address why the Veteran's chondromalacia (not his status-post medial meniscectomies), which was diagnosed during service and during the 2006 VA examination, is not a current knee condition that is related to service.  Thus, it appears that the examiner's claims file review did not include a review of the Board's prior remand.  This should be accomplished, and the examiner is asked to answer the query posed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the Veteran's claims file for review to the same examiner who rendered the July 2006 opinion, if possible.  If this examiner is unavailable, the claims file should be reviewed by an appropriate VA physician.

After reviewing the Veteran's claims file, noting his in-service and post service diagnoses of right knee chondromalacia (including following the July 2006 VA examination), as well as the Veteran's credible reports of icing to treat his knee pain in service, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's currently diagnosed right knee chondromalacia, began in service.

That the claims folder was reviewed should be reflected in the report provided, together with a complete rationale for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.  

2.  Thereafter, the evidence should be reviewed, and the claim re-adjudicated.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


